Citation Nr: 0943561	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  05-14 009A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for migraine headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1980 to 
September 2000.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2004 by the 
Department of Veterans Affairs (VA) Baltimore, Maryland, 
Regional Office (RO).

The Veteran requested a hearing in connection with the 
current claim.  The hearing was scheduled for September 2005, 
but the Veteran failed to report for the hearing and made no 
attempt to reschedule the hearing for a later date.  Thus, 
the Veteran's request for a hearing is considered withdrawn.  
38 C.F.R. § 20.704(d) (2009). 

The Veteran's claim was previously before the Board in May 
2007 and remanded at that time for additional evidentiary 
development.  


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's 
migraine headaches do not result in prostrating attacks 
occurring on average once a month over the last several 
months or that they are productive of severe economic 
inadaptability.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for migraine headaches are not met for any period of 
time during the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, 4.124a, Diagnostic Code 
8100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to a higher initial 
disability evaluation for his service-connected migraine 
headaches.  The RO originally awarded service connection to 
the Veteran for migraine headaches in the July 2004 rating 
decision currently on appeal.  The RO evaluated the Veteran's 
disability under 38 C.F.R. § 4.124a, Diagnostic Code 8100 as 
10 percent disabling, effective March 20, 2003.  The Veteran 
was notified of the decision and timely perfected this 
appeal.  

Diagnostic Code 8100 assigns a non-compensable evaluation for 
migraine headaches with less frequent attacks.  A 10 percent 
evaluation is assigned for migraine headaches with 
characteristic prostrating attacks averaging one in two 
months over the last several months, while a 30 percent 
evaluation is assigned for migraine headaches with 
characteristic prostrating attacks occurring on an average 
once a month over the last several months.  A 50 percent 
evaluation is assigned for migraines with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred in 
military service and the residual conditions in civilian 
occupations.  38 U.S.C.A.§ 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2009).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the Veteran's claim is to be considered.  In 
initial ratings cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  

The Board has considered the propriety of staged ratings, 
however, the evidence in this case does not show a variance 
in the signs and symptoms of the Veteran's service-connected 
migraine headaches during the claim period such that staged 
ratings are applicable.  See Fenderson, supra.

Service treatment records (STRs) associated with the claims 
file revealed that the Veteran was treated at sick call on 
more than one occasion for headaches.  See August 1982, 
December 1985, July 1992, December 1993, July 1999, and March 
2000 STRs.  The Board also notes that the Veteran was 
diagnosed as having left-sided headaches at the time of his 
March 2000 retirement physical examination.

The Veteran was afforded a VA general medical examination 
(GME) in November 2000.  A physical examination conducted at 
that time was found to be "unremarkable."  

That same month, the Veteran was afforded a VA Compensation 
and Pension (C&P) cranial nerves examination.  The Veteran 
reported a history of headaches since 1993.  He further 
stated that the headaches typically began in the occipital 
area and moved forward.  He reported seeing "stars in front 
of his eyes" and described the headaches as "very severe."  
According to the Veteran, these headaches lasted 
approximately three to four minutes and occurred anywhere 
from two times per week to once every two months.  The 
Veteran denied nausea or vomiting.  Following a physical 
examination, the examiner diagnosed the Veteran as having 
muscle contraction headaches.  The examiner provided an 
addendum to the November 2000 VA C&P examination report dated 
September 2002.  According to the examiner, the Veteran's 
headaches were "very atypical" in that they were 
"extremely frequent," but "very short and not accompanied 
by nausea and vomiting."  

The Veteran sought care at the Kimbrough Ambulatory Care 
Center at Fort George G. Meade (KACC) in December 2001 for 
headaches.  The Veteran described the headaches as an 
"eight" on a scale of one to ten.  The impression was 
headaches, among other conditions.   

The Veteran returned to KACC in January 2004 for a follow-up 
appointment regarding "stomach problems."  A physical 
examination showed the Veteran to be alert and in no acute 
distress.  The examiner diagnosed the Veteran as having 
migraine headaches, among other conditions.

The Veteran sought additional care at KACC in February 2004.  
He reported an eight-year history of headaches at that time.  
He described the headaches as "sharp" and extremely painful 
with a throbbing sensation in the back of his head.  
According to the Veteran, these headaches lasted 
approximately five minutes and occurred anywhere from one to 
three times per month.  The Veteran also described a second 
type of headache characterized by "severe throbbing" of the 
entire head with associated phonophobia, photophobia, and 
retro-orbital pain.  He denied nausea, but indicated that 
these headaches occurred approximately two times per month 
and lasted for two to three days.  The Veteran indicated that 
previous magnetic resonance imaging (MRI) scans were normal.  
The Veteran also denied taking any medication for his 
headaches.  

Following a neurological examination, the examiner diagnosed 
the Veteran as having migraine headaches.  According to the 
examiner, both variants of the Veteran's headaches 
represented migraine or migraine-related "ice pick" pains.  
The Veteran declined a prescription for prophylactic 
medication, but was prescribed Imitrex to manage his 
headaches.

The Veteran subsequently underwent a sleep clinic evaluation 
at KACC in December 2006.  The Veteran reported having 
chronic, recurring headaches which were unresponsive to 
previous medications.  However, he denied taking any over-
the-counter medications at the time of the evaluation.  A 
neurological review of systems was unremarkable and the 
Veteran was found to be alert, oriented, and in no acute 
distress upon physical examination.  The impression was 
migraine headaches, among other conditions.  A follow-up 
treatment note dated January 2007 diagnosed the Veteran as 
having obstructive sleep apnea as well.  

The Veteran was afforded another VA C&P cranial nerves 
examination in August 2009.  The Veteran indicated that the 
onset of his headaches was the early 1990s.  He described the 
headaches as beginning with a "very sharp pain" in the left 
temporal area and lasting approximately 20 seconds.  The 
Veteran reported a subsequent throbbing headache thereafter 
on the left side of his head that lasted anywhere from two 
hours to one day.  These headaches, according to the Veteran, 
occurred twice per month.  The Veteran also reported 
phonophobia and photophobia, but he denied nausea or 
vomiting.  The Veteran indicated that the headaches were not 
debilitating.  It was noted that the Veteran at one time took 
Imitrex to manage his headaches, but was told by another 
doctor that since the headaches were so short, there was "no 
point" to taking Imitrex.  A physical examination conducted 
at that time was unremarkable.  The impression was migraine 
headaches.  The examiner further indicated that the Veteran's 
headaches "would not have any economic impact."

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against an initial  
evaluation in excess of 10 percent for migraine headaches for 
any period of time covered by the appeal.  As noted above, a 
30 percent evaluation is assigned under Diagnostic Code 8100 
for migraine headaches with characteristic prostrating 
attacks occurring on an average once a month over the last 
several months.  In this case, there is no objective evidence 
showing that the Veteran's migraine headaches resulted in 
prostrating attacks occurring on an average once a month over 
the last several months to warrant a 30 percent rating.  

The Board acknowledges that the Veteran self-reported having 
more than one headache per month over the last several 
months.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).  But, Diagnostic Code 8100 makes clear that a 30 
percent evaluation or higher also requires evidence of 
prostrating attacks.  The Board notes that the Veteran 
specifically denied having "debilitating" headaches at the 
time of the most recent VA C&P cranial nerves examination and 
the examiner concluded that the Veteran's headaches "would 
not have any economic impact."  See August 2009 VA C&P 
examination report.  Accordingly, the preponderance of the 
evidence shows Veteran is not entitled to an initial 
evaluation in excess of 10 percent for migraine headaches 
under Diagnostic Code 8100 for any period of time covered by 
the appeal.  

The Board further finds that there is also no evidence that 
the manifestations of the Veteran's service-connected 
migraine headaches are unusual or exceptional to demonstrate 
that the rating schedule is inadequate for determining the 
proper level of disability.  Further, as there is no 
indication in the record as to why the Veteran's case is not 
appropriately rated under the schedular criteria, 
extraschedular consideration is not warranted in this case, 
particularly where, as here, the signs and symptoms of the 
Veteran's service-connected migraine headaches are addressed 
by the relevant criteria as discussed above.  

In this regard, it is also pointed out that the assignment of 
a 10 percent schedular rating shows that the Veteran has 
functional impairment.  The currently assigned rating also 
contemplates that there is commensurate industrial impairment 
as a result of the Veteran's service-connected migraine 
headaches.  See also, 38 C.F.R. § 4.1 (2009) (noting that the 
percentage ratings represent as far as can be practically 
determined the average impairment in earning capacity 
resulting from service-related diseases and injuries and 
their residual conditions in civilian occupations).  
Moreover, there is no evidence of frequent periods of 
hospitalization for neurological care.  Therefore, the Board 
finds that the criteria for submission for an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also 
Bagwell v. Brown, 9 Vet. App. 237 (1996).  

In reaching these conclusions, the Board has applied the 
benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518 (1996).  

Duty to Notify and Assist

This claim arises from the Veteran's disagreement with the 
initial evaluation following the grant of service connection.  
Once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The Veteran's service treatment and post-service treatment 
records have been obtained.  The Board notes that the Veteran 
requested VA to obtain medical records in support of the 
current claim from Walter Reed Army Medical Center (WRAMC).  
VA requested these records, but was notified in 
correspondence dated July 2005 that WRAMC had no records 
pertaining to the Veteran in its possession.  The Veteran was 
also afforded multiple VA examinations in connection with the 
current claim.  Accordingly, the Board finds that VA has 
complied, to the extent required, with the duty-to- assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 
3.159(c)-(e). 


ORDER

An initial evaluation in excess of 10 percent for migraine 
headaches is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


